Citation Nr: 0818497	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-40 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


S. Armstrong, Legal Intern





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1971 to April 1973. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

It is not shown that the veteran has PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.   A February 2003 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing. It is unclear from the 
record whether the appellant was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim. Nevertheless, the Board finds that he has essentially 
been notified of the need to provide such evidence, since the 
February 2003 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO. Thus, he has been 
adequately informed of the need to submit relevant evidence 
in his possession, has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  March and September 2006 
letters advised the veteran of the criteria for rating 
disability and those governing effective dates of awards. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006). 

The veteran's service medical records (SMRs) and pertinent 
postservice treatment records have been secured. The RO 
arranged for a psychiatric evaluation on behalf of VA in July 
2003.  While the veteran alleges that this examination was 
inadequate, including because the examiner was biased, a 
review of the examination report revealed the examiner 
thoroughly reviewed the veteran's records, obtained a 
complete history from the veteran, questioned him about his 
military stressors, and conducted a mental status evaluation.  
The opinion given appears well-reasoned, and nothing in the 
report suggests an element of bias on the examiner's part, as 
alleged.  The veteran has not identified any evidence that 
remains outstanding.  He alleges that although it is not 
shown on his DD-Form 214, he was awarded a Combat Infantryman 
Badge (CIB) for his experiences in Vietnam.  He requested the 
RO's assistance in securing such badge, and his 
representative argues that in failing to do so the RO has not 
met its duty to assist the veteran.  In that regard it is 
noteworthy that that copies of the veteran's service 
personnel records have been secured for the record; they do 
not show that he is entitled to a CIB.  VA's duty to assist 
is met. Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The veteran's DD Form 214 shows that he served as an 
infantryman in Vietnam. His service personnel records include 
a document showing the awards and decorations he is entitled 
to receive based on his service.  They do not include a CIB.  
The veteran's SMRs do not mention any complaints, findings, 
treatment, or diagnosis related to PTSD or to any other 
psychiatric disability.  On January 1973 service separation 
examination, psychiatric evaluation was normal.   

Private treatment records from Dr. D. G., a mental health 
care provider, dated in June 2001 to January 2003, primarily 
show treatment for psychiatric problems related to domestic 
concerns.  A September 2001 record notes a diagnosis of 
severe adjustment disorder with anxiety and depression, and 
also notes: "He may have some PTSD symptoms related to 
Vietnam as well."  

An October 2001 Spokane VAMC progress note shows Axis I 
diagnoses of: (1) Adjustment disorder with mixed anxiety and 
depressed mood; and (2) alcohol dependence.  It was noted 
that the veteran "[is] not appropriate for treatment in PTSD 
Program at this time. Vet not interested in individual 
therapy here."

In May 2003, the veteran submitted a report detailing 
stressors in service details including such activities as 
walking point, traveling from his firebase to the bush, and 
being on guard duty alone all night.  The only verifiable 
stressor event reported was an account of a grenade thrown 
without a pin pulled being thrown back and injuring three of 
his fellow soldiers.  He did not indicate when or where this 
occurred, and noted that he could not recall the names of he 
injured.   

On July 2003 psychiatric evaluation on behalf of VA, the 
examining psychiatrist indicated that the veteran's record 
was reviewed.  It was noted that the veteran reported being 
exposed to direct enemy fire on 6 occasions, but that neither 
he, nor anyone in his platoon was seriously injured.  The 
veteran indicated that he had not had dreams, nightmares, 
flashbacks or intrusive thoughts related to his Vietnam 
experience.  It was noted that he was exposed to a number of 
postservice "significant stressors", which were listed.  
The Axis I diagnoses were: Adjustment disorder, with mixed 
anxiety and depressed mood; alcohol dependence, in total 
remission; and cannabis dependence, in total remission.  The 
examiner explained that the Axis I Diagnosis did not meet the 
diagnostic criteria of PTSD, according to DSM-IV, and that 
service related stressors did not result in a diagnosis of 
PTSD. 

The examiner noted:

During [the veteran's] total stay in Vietnam for 10 
months, he was exposed only a few times to enemy 
fire and during these few times nobody in his 
platoon was killed or injured. [He] never witnessed 
any death, he never saw people dying, and he never 
saw people severely wounded. Also, he is not aware 
of killing anyone by himself or by any other member 
of his platoon. 

It was further noted that he did not have any recollections, 
nightmares, or flashbacks after he returned from Vietnam. 

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f). If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994). Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and it must be corroborated by credible supporting 
evidence. Cohen v. Brown, 10 Vet. App. 128 (1997). Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's representative alleges that the veteran was in 
combat in Vietnam and "exposed to direct enemy fire on six 
occasions." There is no corroboration for this allegation in 
the record.  Instead, this is the history the veteran 
provided to the psychiatrist who examined him on behalf of VA 
in July 2003.  Because the record does not show that the 
veteran engaged in combat, his accounts alone (absent 
corroboration by credible supporting evidence) are 
insufficient to establish the occurrence of the claimed 
stressors. See Cohen v. Brown, 10 Vet. App. 128 (1997).  

Regardless, what is critical here is that the evidence does 
not show a diagnosis of PTSD related to a stressor event in 
service (as service connection for PTSD cannot be 
substantiated without a medical diagnosis of such disability; 
See 38 C.F.R. § 3.304(f)).  
While Dr. D. G.'s records include a September 2001 notation 
that the veteran may have some PTSD symptoms related to 
Vietnam, that provider's records do not show an actual 
diagnosis of PTSD. 

An October 2001 VA progress note shows Axis I diagnoses of 
alcohol dependence and adjustment disorder with mixed anxiety 
and depressed mood, and a notation  that [the veteran is] 
"not appropriate for treatment in PTSD Program at this 
time." 

On July 2003 detailed psychiatric evaluation on behalf of VA, 
the examining psychiatrist found, in essence, that the 
disability picture presented did not include the 
constellation of symptoms that would support a diagnosis of 
PTSD, and concluded that the veteran did not have an Axis I 
Diagnosis of PTSD, according to DSM-IV and that "service 
related stressors did not result in [a] diagnosis of PTSD." 
There is no competent (medical) evidence of record to the 
contrary, i.e., reflecting a current, or past, diagnosis of 
PTSD in accordance with DSM-IV criteria.  In the absence of 
proof of a post-service chronic disability, there cannot be a 
valid claim of service connection for such disability. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
Accordingly, the preponderance of the evidence is against the 
veteran's claim, and service connection for PTSD must be 
denied. 


ORDER

Service connection for PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


